UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7133



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


MICHAEL WENDELL HAIRSTON, a/k/a Godzilla,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cr-00018-jlk)


Submitted:    March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Wendell Hairston, Appellant Pro Se.         Ronald Andrew
Bassford, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Wendell Hairston appeals the district court’s

orders denying his motion for transcripts at government expense and

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.      Accordingly, we affirm for the

reasons stated by the district court.       See United States v.

Hairston, No. 4:06-cr-00018-jlk (W.D. Va. June 21, 2007 & July 16,

2007).     We deny Hairston’s motion for transcripts at government

expense.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -